Title: From George Washington to Samuel Huntington, 20 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Qrs near passaick [N.J.] July 20 1780
					
					Since I had the honor of addressing Congress this Morning by post, I received a Letter from Brigadier General Maxwell, requesting me to accept his resignation and assigning his reasons for the same. Having never acted on an application of this sort from an Officer of his rank, I beg leave to lay the matter before Congress & to transmit them a

Copy of his Letter, by which they will be more fully informed of his request.
					The merits of the General are known to Congress and therefore it is unnecessary for me to say any thing with respect to them; but I will take the liberty to add that I believe him to be an honest Man—A warm friend to this Country and firmly attached to her interests. In this view and from the length of time he has been in service—the decided part he took at the commencement of the controversy, I would take the liberty to observe I think his claim to such compensation, as may be made to Other Officers of his standing to the present time only equitable; and hope that it will be considered in this light by Congress. I have the Honor to be With great respect Yr Excellency’s Most Obed. st
					
						Go: Washington
					
				